Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beser et al. (US 20090025024, hereinafter Beser) in view of Mestha et al. (US 20130077823, hereinafter Mestha), Ueta (US 20150339519, hereinafter Ueta) and Niikura et al. (US 20130088422, hereinafter Niikura.)
Regarding claim 1, “An apparatus comprising: memory and processor circuitry to execute computer readable instructions to at least: generate a first presence indication… associated with a first human heartbeat” and “generate a second presence indication, different than the first presence indication… associated with a second human heartbeat and in response to a determination 
 Beser alone does not teach generating the first presence indication is “based on a threshold number of segments of image data including patterns of light values that exhibit a variance in brightness corresponding to pulse-driven blood flow associated with a first human heartbeat” However, Mestha teaches (¶0020) non-contact heart rate estimation and monitoring comprising video based infrared imaging technology, skin-detection technology can be used to detect and extract average pixel values from exposed skin areas which are converted to a zero-mean unit variance signal over a pre-defined period of time, to separate an underlying pulsing heart rate signal; (¶0036 and Fig. 4A) pulse is determined for a first individual.
As to generating a second presence indication, different than the first presence indication being “based on the threshold number of segments of image data including patterns of light values that exhibit a variance in brightness corresponding to pulse-driven blood flow associated with a second human heartbeat” and “the threshold number of segments of image data including a first segment group and a second segment group” Mestha teaches (¶0020) non-contact heart rate estimation and monitoring comprising video based infrared imaging technology, skin-detection technology can be used to detect and extract average pixel values from exposed skin areas which are converted to a zero-mean unit variance signal over a pre-defined period of time, to separate an underlying pulsing heart rate signal; (¶0036 and Fig. 4B) pulse is determined for a second individual. 
As to “identify a first location associated with a human face in an environment associated with the image data based on thermal imaging data from a thermal imaging device” Mestha teaches; (¶0024) use of a thermal imaging capture device 105; (¶0029) face tracking algorithm to constrain the region of interest to the face region.
As to “and output the first location associated with the human face in the environment associated with the image data.” Mestha teaches (¶0029 and Fig. 2B) connected component analyses and other techniques performed on image to form skin blobs within the skin areas shown and a face tracking algorithm to constrain the region of interest to the face region; (¶0035) once estimated source signals have been isolated or otherwise located, estimating the heart rate of an individual; (¶0036) outputs corresponding to the ROI resulting from squaring the magnitudes of the FFT. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of using peripherals to detect different heartbeats in a room and determine whether someone is watching as taught by Beser with non-contact heart rate estimation and monitoring as taught by Mestha for the benefit of determining presence/vitality info without requiring obtrusive equipment (i.e., requiring the users to be strapped in) thus allowing users movement and to feel comfortable.
Beser and Mestha do not teach “apply a spacing threshold to at least one of the first segment group or the second segment group, the at least one of the first segment group or the second segment group to be split into separate person detections when the spacing threshold is exceeded.” However, Ueta teaches (Fig. 11A-11B and ¶0114) As shown in FIG. 11B, in a case where two people are close and the person frame areas overlap, the overlap ratio of the person frame areas (the proportion that person frame areas overlap with one another) is determined, the overlap ratio is compared with a predetermined threshold (for example 20%), if the overlap ratio is equal to or more than the threshold the area state is determined as group, and if the overlap ratio is less than the threshold the area state is determined as standalone. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of using peripherals to detect different heartbeats/rate measurements, that determines whether someone is watching, and outputs/saves the motion data specifying the subject in the current frame as taught by Beser and Mestha with the overlap determination as taught by Ueta for the benefit of increased accuracy when detecting people.
Beser, Mestha, and Ueta do not teach “identify a second location associated with a non-face body part in the environment based on a difference between a first temperature and a second temperature included in the thermal imaging data, the first temperature associated with the first location and the second temperature associated with the second location” and outputting “the second location associated with the non-face body part in the environment.” However, Niikura teaches (¶0235, ¶0073, and ¶0365) temperature values differences between the face and the hand of a user can be detected. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of using peripherals to detect different heartbeats/rate measurements, determines whether someone is watching, and outputs/saves the motion data specifying the subject in the current frame as taught by Beser, Mestha, and Ueta with the temperature detection & motion detection of both the face and of the hand as taught by Niikura for the benefit of increased detection accuracy and preventing motion misattribution (examiner notes that bodily motion implies an indication of presence.) 

Regarding claim 8, its rejection is similar to claim 1.

Regarding claim 15, its rejection is similar to claim 1. 

Claims 2, 5-7, 9, 12-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beser, Mestha, Ueta, and Niikura in view of Zheng et al. (US 20100054534, hereinafter Zheng.)
Regarding claim 2, Beser, Mestha, Ueta, and Niikura do not teach “The apparatus as defined in claim 1, wherein the processor circuitry is to adjust a first people count based on a comparison of the first location associated with the human face and a third location associated with the first presence indication.” However, Zheng teaches (¶0040) detected faces are counted. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of Beser, Mestha, Ueta, and Niikura that identifies user presence with the counting system as taught by Zheng in order to allow users to vote interactively.

Regarding claim 5, Beser, Mestha, Ueta, and Niikura do not teach “The apparatus as defined in claim 2, where the processor circuitry is to generate a second people count of presence indications, the presence indications based on respective threshold numbers of segments of the image data including respective patterns of light corresponding to respective human heartbeat waveforms, the processor circuitry to generate a third people count of faces in the environment associated with the image data based on the thermal imaging data, and the adjuster is to adjust the first people count when the second people count of presence indications does not correspond to the third people count of faces.” Zheng further teaches (Figs. 5 and 6) support for multiple users. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of Beser, Mestha, Ueta, and Niikura that identifies user presence with the multiple user counting system as taught by Zheng in order to allow a family of users to vote interactively.
 
Regarding claim 6, “The apparatus as defined in claim 5, wherein the adjustor is to increment the first people count when the first location associated with the face does not correspond to locations of any of the presence indications.” Zheng teaches (¶0040) detected faces are counted.

Regarding claim 7, Beser, Mestha, Ueta, and Niikura do not teach “The apparatus as defined in claim 1, wherein the segments of the image data represent respective vertical strips spanning across the environment associated with the image data.” Zheng teaches (¶0023, ¶0045-¶0047) that faces/palms are mapped into coordinates, the coordinates are based on a vertical and horizontal axes which run along one of the horizontal and vertical borders of the viewing area. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of Beser, Mestha, Ueta, and Niikura that identifies user presence with the coordinate system as taught by Zheng in order to allow users to provide a ranking (see ¶0047.)

Regarding claim 9, its rejection is similar to claim 2.

Regarding claim 12, its rejection is similar to claim 5.

Regarding claim 13, its rejection is similar to claim 6.

Regarding claim 14, its rejection is similar to claim 7.

Regarding claim 16, its rejection is similar to claim 2.

Regarding claim 19, its rejection is similar to claim 5.

Regarding claim 20, its rejection is similar to claim 6.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beser, Mestha, Ueta, Niikura, and Zheng in view of Ramaswamy et al. (US 20060200841, hereinafter Ramaswamy.)
Regarding claim 3 Beser, Mestha, Ueta, Niikura, and Zheng do not teach “The apparatus as defined in claim 2, wherein the processor circuitry is to decrement the first people count based on the first location not corresponding to the third location.” However, Ramaswamy teaches (¶0018-¶0019) detecting when the composition of the audience changes; (¶0021) if all audience members leave the room, the apparatus detects and records that there are no audience members. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of Beser, Mestha, Ueta, Niikura, and Zheng that identifies user presence with the detection of audience members leaving as taught by Ramaswamy in order to collect accurate audience measurement data.

Regarding claim 10, its rejection is similar to claim 3.

Regarding claim 17, its rejection is similar to claim 3.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beser, Mestha, Ueta, Niikura, and Zheng in view of Lee (US 20130051677)
Regarding claim 4, Beser, Mestha, Ueta, Niikura, and Zheng do not teach “The apparatus as defined in claim 2, wherein the processor circuitry is to identify the second location in the environment associated with the non-face body part the processor circuitry to decrement the first people count when the third location corresponds to the second location.” However, Lee teaches (¶0040) a redundancy checker that compares a position of each shoulder to the positions of the face in a corresponding frame, if the shoulder declaration corresponds to an already detected face, the redundancy checker omits that shoulder declaration from a people tally for the current frame. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of Beser, Mestha, Niikura and Zheng that identifies user presence with the general concept of shoulder declarations as taught by Niikura for the benefit of avoiding double counting. 

Regarding claim 11, its rejection is similar to claim 4.

Regarding claim 18, its rejection is similar to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yokoi et al. (US 20140016831, hereinafter Yokoi) – (¶0043-¶0044 and Fig. 4) if two persons 401 and 410 are extremely adjacent, the same person in the image may be doubly extracted. In this case, by estimating a distance between two persons 401 and 410 in the image, if the distance is smaller than a predetermined threshold, above-mentioned exclusion processing had better not be performed otherwise exclusion is performed.
Hu (US 20100296701) – (¶0198) calculate a relevance ratio between these average feature quantities; and determine whether the relevance ratio is beyond a certain threshold. When the relevance ratio is beyond the threshold, it is determined that the first person and the second person are identical.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425